FIFTH DIVISION
                               MCFADDEN, C. J.,
                             MARKLE and COLVIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                   September 18, 2020



In the Court of Appeals of Georgia
 A20A1225. WILKES 581 FARMS, LLC v. MCAVOY.

      MARKLE, Judge.

      This appeal arises from a dispute between Wilkes 581 Farm, LLC (Wilkes) and

Henry P. McAvoy (McAvoy) concerning a farm road to which McAvoy claims to

have a prescriptive easement and across which Wilkes installed a chained gate.

Following a trial, the jury found in McAvoy’s favor. Wilkes now appeals, contending

that the trial court erred in denying its motion for directed verdict because McAvoy

failed to establish he held a prescriptive easement for the road. We agree, and

therefore reverse.

      “[O]n appeal from the denial of a motion for a directed verdict. . . , we
      construe the evidence in the light most favorable to the party opposing
      the motion, and the standard of review is whether there is any evidence
      to support the jury’s verdict. However, we review questions of law de
      novo, applying the plain legal error standard of review.


(Citations and punctuation omitted.) Southland Propane, Inc. v. McWhorter, 312 Ga.

App. 812, 813 (720 SE2d 270) (2011).

      So viewed, the record shows that the parties, who own neighboring tracts of

land, dispute ownership and usage of a road in Wilkes County. The road runs from

the boundary of McAvoy’s property and continues half a mile across the Wilkes

property.

      Prior to 1981, the Wilkes’s property had various owners. During that time,

many land owners and farmers used the road. In 1981, William Murphy purchased the

property, passing it to his son, Jett Murphy (collectively “Murphy”), some time before

2014. McAvoy owned the neighboring lot.1 Although the general public had stopped

using the road by the time Murphy purchased the land, Murphy placed a locked gate

across the roadway. Nevertheless, Murphy gave the key or lock combination to

McAvoy and his foresters and allowed them to use the road to transport McAvoy’s

timber harvest or for other farming purposes. When the foresters were ready to

harvest the timber, they would let Murphy know, as a courtesy, but at no time did

      1
          McAvoy’s property is also referred to as the Orr tract.

                                           2
McAvoy or the foresters ask permission to use the road. Murphy instructed them that

they were free to use the road as long as they left it the way they found it. McAvoy

continued to use the road to haul timber in 1995, 2011, and 2013.

      McAvoy helped maintain the road to keep it open and usable between 1981 and

1995. He mowed the road a few times and made repairs over the years. And he made

sure the land was in good repair after he used it for each timber harvest. When

Murphy owned the land, he also leased it to hunters, and the hunters performed

maintenance on the road during their use. In addition, Murphy maintained and

repaired the road, or asked McAvoy’s foresters to do it.

      In 2014, Wilkes acquired the land from Murphy. The sales contract made no

mention of an easement for the road. Wilkes continued to lease the land to hunters,

and Wilkes personally used the road to access his home and other parts of the

property, and permitted his foresters to use the road as well. Wilkes also allowed

McAvoy’s foresters to use the road to check on McAvoy’s timber. After taking

possession of the property, Wilkes maintained the road.

      In 2016, upon learning that McAvoy wanted to use the roadway to haul timber

off his property, Wilkes refused to allow McAvoy access. Instead, Wilkes installed

a chained gate across the road to prevent McAvoy’s further use of it.

                                         3
      McAvoy then brought an action in the Probate Court of Wilkes County to

establish a prescriptive easement over the roadway. The probate court ruled in his

favor, and Wilkes appealed to the Superior Court of Wilkes County. The case

proceeded to trial, and, at the close of McAvoy’s evidence, Wilkes moved for a

directed verdict, which the trial court denied. The jury found in favor of McAvoy, and

this appeal followed.

      In related arguments, Wilkes asserts that the trial court erred in denying its

motion for directed verdict because McAvoy failed to prove the essential elements

required to establish a prescriptive easement across the road on Wilkes’s land.

Specifically, Wilkes asserts that (a) McAvoy originally had permission to use the

road; (b) he has failed to show that his use was continuous, exclusive, and

uninterrupted; and (c) McAvoy has failed to establish an adverse use or maintenance

of the road such as would constitute notice of his prescriptive rights to it. We agree.

      Georgia law recognizes the ability to obtain a private way over the land
      of another from prescription by seven years’ uninterrupted use through
      improved lands . . . . The burden of establishing prescriptive title lies on
      the plaintiff. In order to establish the existence of a private way over
      [Wilkes’s] land, [McAvoy was] required to show (1) that [he], or a
      predecessor in title, had been in uninterrupted use of the alleged private
      way for the period of time required by OCGA § 44-9-1; (2) that the

                                           4
      private way is no more than twenty feet wide, and that it is the same
      twenty feet originally appropriated;[2] and (3) that [he has] kept the
      private way in repair during the period of uninterrupted use. Moreover,
      a claim of prescriptive title requires proof that the possession did not
      originate in fraud and was (1) public; (2) continuous; (3) exclusive;
      (4) uninterrupted; (5) peaceable; and (6) accompanied by a claim of
      right. The use must also be adverse rather than permissive. However, to
      allow a person to acquire prescriptive rights over the lands of another is
      a harsh result for the burdened landowner. Thus, Georgia courts have
      strictly construed the elements of OCGA § 44-9-1 against the party who
      asserts a right of entry over the lands of another. If the prescriber fails
      to show any of the elements necessary to establish prescriptive rights, he
      cannot recover.3


(Citations and punctuation omitted.) Floyd v. Chapman, 353 Ga. App. 434, 436-437

(1) (838 SE2d 99) (2020). The evidence reveals that McAvoy has not met his burden

of establishing a claim for prescriptive easement.

      (a) Acquiescence



      2
         The parties stipulated that the road in dispute did not exceed 20 feet in width.
Also, there is no evidence that the location of the road shifted during McAvoy’s use
of it. Thus, these are not issues on appeal.
      3
        A general review of the parties’ briefs, as well as the probate and trial court’s
treatment of the case, shows that the road at issue was over improved lands, and thus
the seven-year prescribed use under OCGA §§ 44-9-1; 44-9-54 is applicable.

                                           5
      First, Wilkes argues that McAvoy’s use of the road originated as a permissive

or acquiesced use of a community farm road, and thus McAvoy cannot acquire

prescriptive rights to the road. A review of the evidence reveals that McAvoy’s use

of the road, at the very least, was by acquiescence.

       Under Georgia law,

      [t]hat a property owner knows of and acquiesces in the use of his private
      way is insufficient to establish prescription. An owner’s acquiescence
      in the mere use of his road establishes, at most, a revocable license. To
      establish a prescriptive easement over the private property of another
      pursuant to OCGA § 44-9-1, it is necessary to show that the owner was
      given notice that the user intended to appropriate it as his own.


(Citations and punctuation omitted; emphasis supplied.) Douglas v. Knox, 232 Ga.

App. 551, 552 (2) (502 SE2d 490) (1998); see also McGregor v. River Pond Farm,

LLC, 312 Ga. App. 652, 656 (2) (719 SE2d 546) (2011) (special master’s finding that

farm and its predecessors in title never asked for permission, and the McGregors

never objected, was inadequate to establish the adverse notice necessary to claim a

prescriptive easement). Permissive use of the road may only ripen into prescription

if McAvoy gave notice that his use was adverse to the property owner. Pichulik v.

Ball, 270 Ga. App. 656, 661 (2) 607 SE2d 247) (2004).


                                          6
      Here, it is undisputed that McAvoy’s and his predecessors’s use of the road

pre-dates Wilkes’s purchase of the land, and that, prior to Wilkes’s purchase in 2014,

the use of the road was based on a common understanding between all affected

landowners. McAvoy testified that he never asked for permission to use the road, nor

was his access to it blocked prior to 2016. He also testified that neither he nor his

foresters sought Murphy’s permission to use the road, but that it was their practice to

inform him of their use simply as a courtesy. However, the evidence further showed

that Murphy was aware of McAvoy’s use of the road, and did not prevent it. And,

after Murphy installed a gate across it, he gave McAvoy access to the locked gate to

use the road. In fact, one of the foresters testified that Murphy informed him it was

permissible for him to use the road so long as it was left the way it was found. There

is thus no evidence of an adverse use. The record shows only that Murphy acquiesced

in McAvoy’s shared use of the road, and such acquiescence is insufficient to establish

a prescriptive easement. Pichulik, 270 Ga. App. at 661 (2); Douglas, 232 Ga. App.

at 552 (2).

      (b) Exclusivity

      Moreover, McAvoy failed to prove that his use was exclusive. An assertion that

the road was common and available to others “negates [McAvoy’s] claim to a

                                          7
prescriptive easement barring some evidence showing [he] provided notice by repairs

or otherwise, that he has changed [his] position from that of a mere licensee to that

of a prescriber.” (Citation and punctuation omitted.) Andrews v. Habitat for Humanity

in Atlanta, Inc., 295 Ga. App. 392, 393 (671 SE2d 879) (2008); see also Pichulik, 270

Ga. App. at 661-662 (2) (appellants could not establish prescriptive easement over

driveway where evidence showed their use was shared and not exclusive).

      Here, there is no dispute in the evidence that many others used the road beside

McAvoy. McAvoy admitted that he did very little maintenance on the road during the

time the hunters used it because they were maintaining it for their own use, and prior

to that, he maintained the road for himself as well as others. This assertion negates

McAvoy’s claim to a prescriptive easement based on exclusive use. Andrews, 295 Ga.

App. at 393.

      (c) Adverse use

      Finally, there was no evidence that McAvoy’s use of the road was adverse.

Again, establishment of a prescriptive easement requires a showing that “the owner

was given notice that the user intended to appropriate [the land] as his own.”

(Citations omitted.) Douglas, 232 Ga. App. at 552 (2). “[P]rescription does not begin

to run until the user notifies the owner, by repairs or otherwise, that he has changed

                                          8
his position from that of a mere licensee to that of a prescriber.” (Citation omitted.)

Hobbs v. Lovelady, 272 Ga. App. 111, 112 (1) (611 SE2d 661) (2005).

      The gist of the requirement as to repairs is not so much the repairs as the
      notice which is given by the repairs. The crux of the requirement for
      repairs lies not in the actual effectuation of repairs by the prescriber but
      in the notice of adverse use the performance of such repairs would give
      to the property owner.


(Citations and punctuation omitted.) Ga. Pacific Corp. v. Johns, 204 Ga. App. 594,

595 (420 SE2d 39) (1992). Mere use of a roadway is not enough to acquire

prescriptive rights. BMH Real Estate Partnership v. Montgomery, 246 Ga. App. 301,

304 (3) (540 SE2d 256) (2000). Likewise, “mere acts of keeping grass out of or

passing over the [road] cannot accomplish prescription[.]” (Citation omitted.)

Andrews, 295 Ga. App. at 393.

      McAvoy has not shown that his use of the road was adverse. McAvoy testified

that he and his family used the road in the 1970s to early 1980s as needed for farming

purposes, and that he continued to use the road for timber harvests in 1995, 2011, and

2013. But this use is insufficient to establish a prescriptive easement. BMH Real

Estate Partnership, 246 Ga. App. at 304 (3). As set forth above, the evidence showed

that others used the road as well during these times. Notably, when Murphy installed

                                           9
locked gates on the road, McAvoy did nothing to remove the gate or to prevent others

from accessing the road.4 McAvoy’s inaction in this regard does not evidence an

intention to appropriate the land as his own. Douglas, 232 Ga. App. at 552 (2);

McGregor, 312 Ga. App. at 656 (2).

      As for repairs, the evidence showed that any repairs McAvoy’s foresters

performed or would have performed were done with Murphy’s permission. Repairs

performed with the owner’s permission or by agreement cannot establish a

prescriptive easement. See McGregor, 312 Ga. App. at 655-656 (2); Nelson v. Girard,

215 Ga. 518, 519-520 (2) (111 SE2d 60) (1959); see also Norfolk Southern R. Co. v.

Dempsey, 267 Ga. 241, 242 (1) (476 SE2d 577) (1996). As such, there was no

evidence establishing that McAvoy’s use of the road was adverse. Douglas, 232 Ga.

App. at 552 (2); see also McGregor, 312 Ga. App. at 656 (2).

      For all these reasons, McAvoy failed to prove the essential elements required

to establish a prescriptive easement over the road, and therefore the trial court erred

in denying Wilkes’s motion for a directed verdict. Southland Propane, 312 Ga. App.

at 813. Accordingly, we reverse the trial court’s judgment.

      4
        Interestingly, in 1989 when McAvoy had a plat of the land at issue prepared,
he had the opportunity to establish a prescriptive easement over the road, but did not
do so.

                                          10
Judgment reversed. McFadden, C. J., and Colvin, J., concur.




                                11